DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 5, 8-10, 14, 16, 19, 21, 24, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0195603 A1 to Jiang et al. (hereafter refers as Jiang) in view of US 2010/0020893 A1 to Hoshino et al. (hereafter refers as Hoshino).
Regarding claims 1 and 27, Jiang teaches a method for wireless communications at a base station (a method for transmitting data to an user equipment (UE) 02, perform by a base station, paragraphs [32, 37-39] and Fig. 1-2) and an apparatus for wireless communications at a base station (the base station for perform the method, Fig. 1, 2 and paragraphs [32, 37-39]), comprising: 
a processor (a processor, paragraphs [81, 83, 86, 154] and Fig. 5),
memory (a memory for storing instruction/software, paragraphs [81, 83, 87, 154] and Fig. 5) coupled with the processor (coupled with the processor, paragraphs [81, 83, 154] and Fig. 5); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (instructions stored in the memory and executable by the processor to cause the base station to perform the functions, paragraphs [81, 83, 86-87, 154]):
transmit a message with a first frequency configuration over a single frequency network channel using a directional beam (the base station, with the processor, transmits a downlink information/message over a single frequency network, SFN, channel using a beam, paragraphs [37-39, 57-60], wherein the beam is directional beam, paragraphs [39, 94] and Fig. 1, wherein the downlink information is transmitted over a particular frequency, paragraphs [43, 65-67]); 
transmit a retransmission of the message over the single frequency network channel (the base station, with the processor, retransmits the downlink information/message over the single frequency network channel, paragraphs [41, 61]).
However, Jiang does not explicitly teach “adjusting the first frequency configuration to a second frequency configuration different from the first frequency configuration” and transmitting the retransmission of the message with “the second frequency configuration”.
Hoshino teaches a method for wireless communications at a base station (a method for transmitting data to an user equipment (UE)/receiver device, perform by a transmitter device/base station, paragraphs [81, 115-117] and Fig. 8) and an apparatus for wireless communications at a base station (the transmitter device/base station for performing the method, Fig. 1, 8 and paragraphs [81, 115-117]), comprising: 
a processor (a processor, paragraphs [170-175]),
memory coupled with the processor (wherein the processor is configured to execute instructions/software, paragraphs [170-175], thus including a memory for storing instruction/software); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (instructions executable by the processor to cause the transmitter device/base station to, paragraphs [170-175]):
(the base station/transmitter device, with the processor, transmits a data transmission/message, using a first CDD process, Fig. 8, steps s3-s4, wherein the first CDD process is to modify a phase associated with a transmission frequency, paragraphs [87, 89, 91, 118]); 
adjust the first frequency configuration to a second frequency configuration different from the first frequency configuration (the base station/transmitter device, with the processor, adjusts/changes, an offset of the first CDD process, to crease a second CDD process, paragraphs [122-125] and Fig. 8, steps s13-s14); and 
transmit a retransmission of the message with the second frequency configuration (the base station/transmitter device, with the processor, retransmits the data transmission/message, using the second CDD process applied for a transmission frequency, Fig. 8, step s15, paragraphs [89-92, 123-124, 128]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of adjusting the first frequency configuration to a second frequency configuration different from the first frequency configuration and transmitting the retransmission of the message with the second frequency configuration as taught by Hoshino, with the teachings of transmitting and retransmitting the message over the single frequency network channel as taught by Jiang, for a purpose of increasing probability of successful reception of the retransmission of the message by increasing transmission diversity for first frequency configuration/CDD for the retransmission (See Hoshino, paragraphs [9-13]).
Regarding claim 5, Hoshino further teaches wherein adjusting the first frequency configuration comprises: applying a cyclic diversity delay to the retransmission of the message (applying the second CDD to the retransmission of the message, paragraphs [89-92, 123-124, 128]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of applying a cyclic diversity delay to the retransmission of the message as taught by Hoshino, with the teachings of transmitting and retransmitting the message over the single frequency network channel as taught by Jiang, for a purpose of increasing probability of successful reception of the retransmission of the message by increasing transmission diversity for the retransmission, i.e. applying a cyclic diversity delay to the retransmission of the message (See Hoshino, paragraphs [9-13]).
Regarding claim 8, Hoshino further teaches wherein applying the cyclic diversity delay to the retransmission of the message comprises:
transmitting the message using a first antenna (transmitting the message using an antenna 20a, paragraphs [85, 92, 97]); 
applying a first phase delay to at least a portion of the message at a second antenna (applying a first phase delay to the message at an antenna 20b, paragraphs [20-22, 85, 87, 93, 97]); and 
(retransmitting the message after applying the first phase delay, paragraphs [20-22, 85, 87, 93, 97]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting the message using the first antenna, applying the first phase delay to at least a portion of the message at the second antenna and transmitting the retransmission of the message based at least in part on the first phase delay as taught by Hoshino, with the teachings of transmitting and retransmitting the message over the single frequency network channel as taught by Jiang, for a purpose of increasing probability of successful reception of the retransmission of the message by increasing transmission diversity for the retransmission by applying the first phase delay to the retransmission of the message (See Hoshino, paragraphs [9-13, 20-22, 85, 87, 93, 97]).
Regarding claim 9, Hoshino further teaches transmitting a second retransmission of the message based at least in part on a second phase delay that is different than the first phase delay (transmitting a second retransmission of the message based on a second phase delay that is different than the first phase delay, Fig. 5-7 and paragraphs [91-93, 101-102]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teaching of transmitting the second retransmission of the message based at least in part on the second phase delay that is different than the first phase delay as taught by Hoshino, with the teachings of transmitting and retransmitting the message over the single (See Hoshino, Fig. 5-7 and paragraphs [91-93, 101-102]). 
Regarding claim 10, Hoshino further teaches receiving a negative acknowledgement associated with the message (the base station with the processor receives a negative acknowledgement associated with the message/data transmission, paragraphs [120-121] and Fig. 8, steps s9-s10), wherein transmitting the retransmission of the message is based at least in part on receiving the negative acknowledgement (the retransmission of the message is transmitted based on receiving the negative acknowledgement, paragraphs [120-126]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of teaches receiving a negative acknowledgement associated with the message, wherein transmitting the retransmission of the message is based at least in part on receiving the negative acknowledgement as taught by Hoshino, with the teachings of transmitting and retransmitting the message over the single frequency network channel as taught by Jiang, for a purpose of increasing probability of successful reception of the retransmission of the message by receiving notification that the message has not been successfully received (See Hoshino, paragraphs [120-126]). 
Regarding claim 14, Jiang further teaches wherein the message comprises a broadcast message (wherein the downlink information/message comprises a physical broadcast channel PBDCH, paragraphs [67, 129]). 
claims 16 and 30, Jiang teaches a method for wireless communications at a user equipment (UE) (a method for wireless receiving data at an user equipment (UE) 02, paragraphs [32, 37-39, 92-94] and Fig. 1, 6) and an apparatus for wireless communications at a user equipment (UE) (the base station for perform the method, Fig. 1, 6 and paragraphs [92-94]), comprising: 
a processor (the terminal/UE includes a processor, paragraphs [16, 154-156]), 
memory coupled with the processor (the terminal/UE includes a memory coupled with the processor, paragraphs [16, 154-156]); and 
instructions stored in the memory and executable by the processor to cause the  apparatus to (instructions stored in the memory and executable by the processor to cause the terminal/UE to perform the functions, paragraphs [16, 154-156]):
receive a message with a first frequency configuration over a single frequency network channel using a directional beam (the terminal/UE, with the processor, receives a downlink information/message over a single frequency network, SFN, channel using a beam, paragraphs [37-39, 57-60, 92-94], wherein the beam is directional beam, paragraphs [39, 94] and Fig. 1, wherein the downlink information is received/communicated over a particular frequency, paragraphs [43, 65-67]); and
 receive a retransmission of the message over the single frequency network channel (the terminal/UE, with the processor, receives a retransmission of the downlink information/message over the single frequency network channel, paragraphs [41, 61, 92-95]). 
a second frequency configuration”.
Hoshino teaches a method for wireless communications at a user equipment (UE) (a method for wireless receiving data at an user equipment, paragraphs [81, 115-117] and Fig. 2, 8) and an apparatus for wireless communications at a user equipment (UE) (the user equipment for performing the method, Fig. 2, 8 and paragraphs [81, 115-117]), comprising: 
a processor (a processor, paragraphs [170-175]), 
memory coupled with the processor (wherein the processor is configured to execute instructions/software, paragraphs [170-175], thus including a memory for storing instruction/software); and 
instructions stored in the memory and executable by the processor to cause the  apparatus to (instructions executable by the processor to cause the transmitter device/base station to, paragraphs [170-175]):
receive a message with a first frequency configuration (the UE/receiver device, with the processor, receives a data transmission/message, using a first CDD process, Fig. 8, steps s3-s5, wherein the first CDD process is to modify a phase associated with a transmission frequency, paragraphs [87, 89, 91, 118]); and
receive a retransmission of the message with a second frequency configuration (the UE/receiver device, with the processor, receives a retransmission of the data transmission/message with the second CDD process, wherein the second CDD process is to apply a different phase shift associated with the transmission frequency, Fig. 8, steps s14-s15, paragraphs [89-92, 123-124, 128]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the retransmission of the message with the second frequency configuration as taught by Hoshino, with the teachings of receiving and receiving the retransmission of the message over the single frequency network channel as taught by Jiang, for a purpose of increasing probability of successful reception of the retransmission of the message by increasing transmission diversity for the retransmission, i.e. using the second frequency configuration/CDD for the retransmission (See Hoshino, paragraphs [9-13]).
Regarding claim 19, Hoshino further teaches receiving the retransmission of the message from a first node according to a first cyclic diversity delay (receiving the retransmission of the message from an antenna of a base station according to the second CDD, paragraphs [89-92, 123-124, 128]), wherein at least the second frequency configuration is based at least in part on the first cyclic diversity delay (wherein the second frequency configuration is based on the second CDD, paragraphs [89-92, 123-124, 128]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the retransmission of the message from a first node according to a first cyclic diversity delay, wherein at least the second frequency configuration is based at least in part on the first cyclic diversity delay as taught by Hoshino, with the teachings of 
Regarding claim 21, Hoshino further teaches receiving a second retransmission of the message from the first node based at least in part on a second cyclic diversity delay that is different than the first cyclic diversity delay (receiving a second retransmission of the message based on a second phase delay that is different than the first phase delay, Fig. 5-7 and paragraphs [91-93, 101-102]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teaching of receiving the second retransmission of the message from the first node based at least in part on the second cyclic diversity delay that is different than the first cyclic diversity delay as taught by Hoshino, with the teachings of Jiang, for a purpose of increasing probability of successful reception of the retransmission of the message by continuing retransmitting the message (See Hoshino, Fig. 5-7 and paragraphs [91-93, 101-102]). 
Regarding claim 24, Hoshino further teaches transmitting a negative acknowledgement associated with the message (the UE with the processor transmits a negative acknowledgement associated with the message/data transmission, paragraphs [120-121] and Fig. 8, steps s9-s10).
 (See Hoshino, paragraphs [120-126]). 
 
Claims 2, 3, 17, 18, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0195603 A1 to Jiang et al. (hereafter refers as Jiang) in view of US 2010/0020893 A1 to Hoshino et al. (hereafter refers as Hoshino) as applied to claims above, and further in view of US 2017/0347268 A1 to Chen et al. (hereafter refers as Chen).
Regarding claims 2 and 28, the combination of Jiang and Hoshino does not explicitly teach wherein adjusting the first frequency configuration comprises “applying a frequency hopping pattern to the retransmission of the message”. 
Chen teaches adjusting the first frequency configuration comprising applying a frequency hopping pattern to the retransmission of the message (adjusting frequency for transmission, by applying a frequency hopping pattern to a retransmission of a message, paragraphs [33, 41, 64], from a base station to a UE, paragraphs [7, 30]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of adjusting the first frequency configuration comprising applying a frequency hopping 
Regarding claims 3 and 29, Chen further teaches transmitting an indication of the frequency hopping pattern (the base station transmits an indication of the frequency hopping pattern, paragraphs [33, 64]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting an indication of the frequency hopping pattern as taught by Chen, with the teachings of combination of Jiang and Hoshino, for a purpose of increasing performance of transmission of the message by employing the frequency hopping pattern for retransmission of the message and enable a receiver/UE to correctly receive the retransmitted message by indicating the frequency hopping pattern (See Chen, paragraphs [4, 8, 29, 33, 64]).
Regarding claim 17, the combination of Jiang and Hoshino does not explicitly teach receiving the retransmission of the message “according to a frequency hopping pattern”, wherein at least the second frequency configuration is “based at least in part on the frequency hopping pattern”. 
Chen teaches receiving the retransmission of the message according to a frequency hopping pattern (receiving a retransmission of a message according to a frequency hopping pattern, paragraphs [33, 41, 64]), wherein at least the second frequency configuration is based at least in part on the frequency hopping pattern (wherein the frequency hopping pattern is applied to a second frequency configuration, paragraphs [7, 30, 33, 41, 64]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the retransmission of the message according to a frequency hopping pattern, wherein at least the second frequency configuration is based at least in part on the frequency hopping pattern as taught by Chen, with the teachings of combination of Jiang and Hoshino, for a purpose of increasing performance of transmission of the message by employing the frequency hopping pattern for retransmission of the message (See Chen, paragraphs [4, 8, 29]).
Regarding claim 18, Chen further teaches receiving an indication of the frequency hopping pattern (the receiver/UE receives an indication of the frequency hopping pattern, paragraphs [33, 64]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the indication of the frequency hopping pattern as taught by Chen, with the teachings of combination of Jiang and Hoshino, for a purpose of increasing performance of transmission of the message by employing the frequency hopping pattern for retransmission of the message and enable the receiver/UE to correctly receive the retransmitted message by indicating the frequency hopping pattern (See Chen, paragraphs [4, 8, 29, 33, 64]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0195603 A1 to Jiang et al. (hereafter refers as Jiang) in view of US 2010/0020893 A1 to Hoshino et al. (hereafter refers as Hoshino) and US 2017/0347268 A1 to Chen et al. (hereafter refers as Chen) as applied to claims above, and further in view of US 2010/0180173 A1 to Batra et al. (hereafter refers as Batra).
Regarding claim 4, the combination of Jiang, Hoshino and Chen does not explicitly teach wherein the first frequency configuration comprises “a first set of tones allocated for the message” and the second frequency configuration comprises “a second set of tones allocated for the retransmission of the message that are different than the first set of tones”. 
Batra teaches adjusting a first frequency configuration to a second frequency configuration different from the first frequency configuration (applying frequency hopping pattern for retransmission of a packet by using a different frequency for retransmission, paragraphs [52, 59, 65), wherein the first frequency configuration comprises a first set of tones allocated for the message and the second frequency configuration comprises a second set of tones allocated for the retransmission of the message that are different than the first set of tones (wherein the frequency hopping comprises allocating different set of tones for retransmission of the packet, paragraphs [52, 59, 65]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the first frequency configuration comprises a first set of tones allocated for the message and the second frequency configuration comprises a second set of tones allocated for the retransmission of the message that are different than the first set of (See Batra, paragraphs [52, 59, 65]).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0195603 A1 to Jiang et al. (hereafter refers as Jiang) in view of US 2010/0020893 A1 to Hoshino et al. (hereafter refers as Hoshino) as applied to claims above, and further in view of 2009/0116575 A1 to Hochwald et al. (hereafter refers as Hochwald).
Regarding claim 6, the combination of Jiang and Hoshino does not explicitly teach “transmitting an indication of the cyclic diversity delay”. 
Hochwald teaches transmitting an indication of the cyclic diversity delay (a base station transmits a cyclic diversity delay information, paragraphs [31, 32, 39, 59, 64, 72]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting the indication of the cyclic diversity delay as taught by Hochwald, with the teachings of combination of Jiang and Hoshino, for a purpose of notifying a receiver/UE of the cyclic diversity delay applied to the transmission and retransmission of the message, thus increase probability of receiving the message (See Hochwald, paragraphs [31, 32, 39, 59, 64, 72]). 
claim 20, the combination of Jiang and Hoshino does not explicitly teach “receiving an indication of the cyclic diversity delay”. 
Hochwald teaches receiving an indication of the cyclic diversity delay (receiving, from a base station, a cyclic diversity delay information, paragraphs [31, 32, 39, 59, 64, 72]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the indication of the cyclic diversity delay as taught by Hochwald, with the teachings of combination of Jiang and Hoshino, for a purpose of receiving the cyclic diversity delay applied to the transmission and retransmission of the message, thus increase probability of receiving the message (See Hochwald, paragraphs [31, 32, 39, 59, 64, 72]). 

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0195603 A1 to Jiang et al. (hereafter refers as Jiang) in view of US 2010/0020893 A1 to Hoshino et al. (hereafter refers as Hoshino) as applied to claims above, and further in view of US 2019/0327716 A1 to Wang et al. (hereafter refers as Wang).
Regarding claim 7, the combination of Jiang and Hoshino has taught applying the cyclic diversity delay (see rejection of claims 1 and 5 above), but however, does not explicitly teach “receiving a request from a user equipment (UE) to apply” the cyclic diversity delay.
(receiving a request from a user equipment to apply a particular cyclic processing to a transmission, paragraph [53]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the request from the user equipment (UE) to apply the cyclic as taught by Wang, with the teachings of combination of Jiang and Hoshino, for a purpose of enabling the UE to request for the cyclic diversity delay based on the environment/detection of the UE, thus increase probability of receiving the message (See Wang, paragraph [53]). 
Regarding claim 23, the combination of Jiang and Hoshino has taught applying the cyclic diversity delay (see rejection of claims 1 and 5 above), but however, does not explicitly teach transmitting “a request to a base station to apply” the first cyclic diversity delay. 
Wang teaches transmitting a request to a base station to apply a first cyclic (user equipment with the processor, transmits a request to apply a particular cyclic processing to a transmission, to a base station, paragraph [53]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting the request to a base station to apply the first cyclic as taught by Wang, with the teachings of combination of Jiang and Hoshino, for a purpose of enabling the UE to request for the cyclic diversity delay based on the environment/detection of the UE, thus increase probability of receiving the message (See Wang, paragraph [53])
Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0195603 A1 to Jiang et al. (hereafter refers as Jiang) in view of US 2010/0020893 A1 to Hoshino et al. (hereafter refers as Hoshino) as applied to claims above, and further in view of US 2021/0084123 A1 to Banerjee et al. (hereafter refers as Banerjee).
Regarding claims 11 and 25, the combination of Jiang and Hoshino does not explicitly teach the negative acknowledgement “comprises a retransmission request associated with the message”. 
Banerjee teaches a negative acknowledgement comprises a retransmission request associated with the message (a negative acknowledgment includes a request for a transmitter/provider to resend a message, paragraphs [12, 20, 50, 71]).  
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the negative acknowledgement comprises the retransmission request associated with the message as taught by Banerjee, with the teachings of combination of Jiang and Hoshino, for a purpose of clearly indicating that the message is requested for retransmission by including the request in the negative acknowledgment (See Banerjee, paragraphs [12, 20, 50, 71]).  

Claims 12, 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0195603 A1 to Jiang et al. (hereafter refers as Jiang) in view of US 2010/0020893 A1 to Hoshino et al. (hereafter refers as Hoshino) as applied to claims US 2008/0298322 A1 to Chun et al. (hereafter refers as Chun).
Regarding claim 12, the combination of Jiang and Hoshino does not explicitly teach wherein the retransmission is transmitted “automatically”.
Chun teaches a retransmission is transmitted automatically (a transmitter automatically retransmit the data, paragraph [126]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the retransmission is transmitted automatically as taught by Chun, with the teachings of combination of Jiang and Hoshino, for a purpose of retransmitting the message regardless of a response/reply from a receiver/UE, thus increasing probability of receiving the message (See Chun, paragraph [126]). 
Regarding claim 13, Chun further teaches transmitting the retransmission of the message upon expiration of a gap (retransmitting the data upon expiration of a predetermined time, paragraph [126]) after transmitting the message (wherein the retransmission is performed after transmitting an original/previous message, paragraphs [112-113, 126] and Fig. 5-9).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting the retransmission of the message upon expiration of the gap as taught by Chun, with the teachings of combination of Jiang and Hoshino, for a purpose of retransmitting the message regardless of a response/reply from a receiver/UE while (See Chun, paragraph [126]). 
Regarding claim 26, the combination of Jiang and Hoshino does not explicitly receiving the retransmission of the message “upon expiration of a gap after receiving the message”.
Chun teaches receiving a retransmission of a message upon expiration of a gap (receiving a retransmission of the data upon expiration of a predetermined time, paragraph [126]) after receiving the message (wherein the retransmission is received  after receiving an original/previous message, paragraphs [112-113, 126] and Fig. 5-9).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the retransmission of the message upon expiration of the gap after receiving the message as taught by Chun, with the teachings of combination of Jiang and Hoshino, for a purpose of receiving the retransmission of the message regardless of a response/reply from the receiver/UE while using the timer/gap as indication for the retransmission, thus increasing probability of receiving the message (See Chun, paragraph [126]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0195603 A1 to Jiang et al. (hereafter refers as Jiang) in view of US 2010/0020893 A1 to Hoshino et al. (hereafter refers as Hoshino) as applied to claims above, and further in view of US 2017/0180436 A1 to Strom et al. (hereafter refers as Strom).
claim 15, the combination of Jiang and Hoshino does not explicitly teach the single frequency network channel “comprises a multimedia broadcast single frequency network channel”. 
Strom teaches a single frequency network channel comprises a multimedia broadcast single frequency network channel (a network node/base station 2 transmits a message over a multicast broadcast single frequency network, paragraphs [55, 57, 73]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the single frequency network channel comprises the multimedia broadcast single frequency network channel as taught by Strom, with the teachings of combination of Jiang and Hoshino, for a purpose of enabling the base station to communicate multicast/broadcast content over LTE network, thus increase compatibility of the teachings (See Strom, paragraphs [55, 57, 73]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0195603 A1 to Jiang et al. (hereafter refers as Jiang) in view of US 2010/0020893 A1 to Hoshino et al. (hereafter refers as Hoshino) as applied to claims above, and further in view of US Patent No. 8,149,942 to Wang et al. (hereafter refers as Wang).
Regarding claim 22, the combination of Jiang and Hoshino further teaches receiving the retransmission of the message according to a third cyclic diversity delay that is different from the first cyclic diversity delay (the UE receives a retransmission of the message according to a third cyclic diversity delay that is different from the first cyclic diversity delay, see Hoshino, Fig. 5, 7 and paragraphs [91-93, 101-102]).  
However, the combination of Jiang and Hoshino does not explicitly teach that the retransmission “from a second node”.
Wang teaches receiving the retransmission of the message from a second node according to a third cyclic diversity delay that is different from the first cyclic diversity delay (MS, col. 2, lines 50-65, receives retransmissions of the message from multiple antennas with different CDDs, col. 1, lines 48-65, col. 3, lines 33-46, col. 4, lines 18-35).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the retransmission of the message from a second node according to a third cyclic diversity delay that is different from the first cyclic diversity delay as taught by Wang, with the teachings of combination of Jiang and Hoshino, for a purpose of improving network performance by using different delays among nodes for transmitting the retransmissions (See Wang, col. 1, lines 48-65, col. 3, lines 33-46, col. 4, lines 18-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0050001 A1 discloses the eNB signals to the UE, information indicating cyclic delay diversity (paragraphs [238-242]).
US 2011/0205996 A1 discloses the base station retransmission message, when a timer expires, wherein the timer is started immediately after transmitting of the message (paragraphs [89-91, 97]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        February 9, 2022